Citation Nr: 0532892	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-20 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed irritable 
bowel syndrome (IBS).  

2.  Entitlement to a compensable rating for the service-
connected hypertension.  

3.  Entitlement to a compensable evaluation for the service-
connected duodenal ulcer disease.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1979.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 and March 2005 and was 
remanded for further development.  

The issues of compensable ratings for the service-connected 
hypertension and a duodenal ulcer are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran is shown as likely as not to have developed IBS 
during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by IBS is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for IBS, the Board must 
ensure that the VA has met its statutory duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board of the opinion that with respect to that 
issue, such duty has been fulfilled. 



II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, the report of the veteran's January 1978 
service entrance examination is negative for any complaints 
or clinical finding of IBS.  

However, during service, the veteran complained of abdominal 
pain on several occasions; and following a February 1979 
gastrointestinal consultation, the possibility of functional 
bowel syndrome was considered.  

Since service, the veteran has continued to complain of 
gastrointestinal discomfort.  

Following a VA examination in February 2002, the examiner 
concluded that the veteran's complaints were consistent with 
nonulcer dyspepsia.  

Following, a VA examination in June 2004, the examiner 
concluded that the veteran's complaints were consistent with 
IBS.  

After reviewing the record, the Board finds the report of the 
June 2004 examination more persuasive.  Indeed, the diagnosis 
of IBS is supported by VA outpatient records reflecting the 
veteran's treatment in April 2004.  

Moreover, unlike the February 2002 examiner, the June 2004 
examiner had an opportunity to review the veteran's claims 
folder.  In fact, following that review, the June 2004 
examiner concluded that it was at least as likely as not that 
the veteran's IBS had had its onset in service.  

Accordingly, the Board finds that the evidence to be in 
relative equipoise in this case.  That is, there is an 
approximate balance of evidence both for and against the 
veteran's claim.  

Under such circumstances, all reasonable doubt must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Hence, the claim is allowed.  


ORDER

Service connection for IBS is granted.  



REMAND

As noted, the veteran also seeks increased ratings for his 
service-connected hypertension and duodenal ulcer.  

In a letter, dated September 9, 2002, a physician at the 
Philadelphia VA Medical Center (MC), reported that the 
veteran had had a VA examination, in part, to evaluate his 
hypertension and duodenal ulcer.  However, the report of that 
examination has not been associated with the claims folder.  

In the August 2004 SSOC, the RO&IC noted that it had 
attempted to obtain the report of the September 2002 VA 
examination through the Compensation and Pension Record 
Interchange (CAPRI) but that such attempt had met with 
negative results.  There is no evidence, however, that the 
RO&IC has ever contacted the VA Medical Center (MC) directly 
for a copy of that report.  

During the course of the appeal, the veteran has repeatedly 
requested representation.  He has most often identified the 
Disabled American Veterans (DAV) as the organization he would 
most like to have as his representative.  

In a letter, dated in May 2002, the veteran noted that he had 
called the VA in February 2002 and requested that a counselor 
send the necessary forms for representation.  

Although the RO has since provided the veteran with a list of 
Veterans' Service Organizations and how they could help him, 
there is no evidence that they have ever sent him the 
requisite forms for appointing a representative.  

Accordingly, these remaining matters are remanded to the RO 
for the following actions:

1.  The RO should attempt to obtain the 
report of the veteran's examination 
performed at the Philadelphia VAMC on 
September 9, 2002.  That report must be 
requested directly from the VAMC and 
should include, but is not limited to, 
any associated consultation reports, X-
ray reports, and reports of laboratory 
studies.  Also request that the appellant 
provide any such records he may have in 
his possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that such 
records do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  The RO should take appropriate steps 
to contact the veteran to ascertain if he 
desires representation; and, if so, 
provide him with the forms necessary to 
effect such representation.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  

3.  When the actions requested in 
paragraphs 1 and 2 have been completed, 
undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations, and then 
readjudicate the issues of a compensable 
evaluation for the service-connected 
hypertension and a compensable evaluation 
for the service-connected duodenal ulcer.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


